Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 10, 2014

                                            No. 04-14-00631-CV

                       IN RE PRECISION SHOOTING EQUIPMENT, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 5, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that deficiencies in relator’s petition prevent
this court from determining relator’s entitlement to mandamus relief. See TEX. R. APP. P. 52.3(a)-
(k). Accordingly, the petition for writ of mandamus is DENIED WITHOUT PREJUDICE TO
REFILING. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 10th, 2014.


                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




1
  This proceeding arises out of Cause No. CV-1280, styled Precision Shooting Equipment, Inc. v. Manuel Medina
III, Individually and d/b/a M3 Outfitters, pending in the County Court at Law, Zapata County, Texas, the Honorable
Joe Rathmell presiding.